DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 – 6, 21, 24 – 25 and 32 – 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., (8903568).
(Claim 1): Wang discloses a control system, the control system comprises a controlling terminal and a controlled device (fig. 1, blk 101 and 102); the controlling terminal comprises a height measuring device and a processing unit (col 27, ln 14 – 23); the height measuring device is configured to measure and obtain a height information of the controlling terminal, and send the height information to the processing unit (col 27, ln 14 – 31); the processing unit is configured to receive the height information and generate an operation command (col 25, ln 16 – 29); the controlled device is configured to receive the operation command and perform a corresponding motion according to the operation command (col 25, ln 16 – 29).
(Claim 4): Wang discloses the control system of claim 1, the controlling terminal comprises a communication unit; the communication unit is connected to the processing unit and configured to perform data transmission with the controlled device (col 3, ln 1 – 9); and the communication unit comprises one or any combination of a WiFi module, a Bluetooth module or an infrared ray emission module (col 27, ln 34).
(Claim 5): Wang discloses the control system of claim 4, the corresponding motion comprises varying a height of the controlled device (col 27, ln 14 – 23); the controlled device receiving the operation command and performing the corresponding motion according to the operation command comprises that the controlled device adjusts the height of the controlled device according to the height information of the controlling terminal measured by the height measuring device (col 27, ln 14 – 23).
(Claim 6): Wang discloses the control system of claim 1, the controlling terminal is a remote controller (fig. 13), and the controlled device is a drone (col 18, ln 32 – 36).
(Claim 21): Wang discloses a control method, the control method comprises: generating an operation command via a controlling terminal (fig. 1, blk 101 and 102); sending the operation command via a communication unit to a controlled device (fig. 1, blk 101 and 102); the controlled device controlling a loading platform of the controlled device to perform a corresponding motion according to the operation command after the controlled device receives the operation command (col 25, ln 16 – 29); the controlled device controlling the controlled device to perform the corresponding motion when the loading platform performs the corresponding motion to achieve a preset threshold (col 25, ln 16 – 29).
(Claim 24): Wang discloses the control method of claim 21, the controlling terminal is a remote controller (fig. 13); the controlled device is a drone (col 18, ln 34); the loading platform is a gimbal (col 1, ln 34; col 14, ln 21); the corresponding motion is a gimbal pitch operation, a gimbal yaw operation or a gimbal roll operation (col 2, ln 16).
(Claim 25): Wang discloses the control method of claim 24, the controlling terminal is a remote controller (col 13, ln 20 – 44); the controlled device is a drone (col 13, ln 20 – 44); the loading platform is a gimbal (col 13, ln 20 – 44); the corresponding motion is a gimbal pitch operation, a gimbal yaw operation or a gimbal roll operation (col 13, ln 20 – 44).
(Claim 32): Wang discloses the control method of claim 24, the remote controller further comprises an attitude sensor, and the control part is the attitude sensor (col 23, ln 31 – 52); the attitude sensor is configured to obtain attitude information of a main body of the remote controller, and send the attitude information to a processing unit of the remote controller so as to form the operation command to control the gimbal (col 23, ln 31 – 52).
(Claim 33): Wang discloses the control method of claim 21, the controlling terminal is the remote controller (fig. 13); the remote controller comprises a height measuring device; the controlled device is a drone (col 18, ln 32 – 36); the corresponding motion is a rising .
Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 8, 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., (8903568) in view of Zheng et al., (20190004509).
(Claim 7): Wang teaches the control system of claim 6, when the height measuring device determines that the remote controller is rising, the operation command comprises a rising information, and the drone increases a flight altitude of the drone according to the operation command after the drone receives the operation command (col 21, ln 20 – 33; col 30, ln 49 – 53; col 41, ln 14 – 18); when the height measuring device determines that the remote controller is declining, the operation command comprises a declining information, the drone decreases the flight altitude of the drone according to the operation command after the drone receives the operation command (col 21, ln 20 – 33; col 30, ln 49 – 53; col 41, ln 14 – 18).   Wang does not teach a somatosensory controller.    However, in a related invention Zheng teaches a somatosensory controller (disclosed are a somatosensory remote controller, a somatosensory remote control flight system and method, and a remote control method  - Zheng, abstract).   It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention, to modify Wang with the teachings of Zheng, as a way to provide ease of operating a drone (an object of the present disclosure is to provide a somatosensory remote controller, a somatosensory remote control flight system and method, and a head-less control method, with the purpose of addressing the technical problem in the prior art that the operator's operation is not facilitated – Zheng, [0007]).
(Claim 8): Wang and Zheng teach the control system of claim 7.   Additionally, Zheng also teaches the somatosensory remote controller comprises an attitude sensor configured to detect and generate an attitude information ([0008]); and the processing unit is configured to generate the operation command according to the attitude information and send the operation command to the drone ([0008]).
(Claim 10): Wang and Zheng teach the control system of claim 7.   Additionally, Zheng also teaches the somatosensory remote controller further comprises a power switch and a remote control activation switch (fig. 2, blk 14 and 6); the power switch is configured to cutoff the power supply or to open the power supply (fig. 2, blk 14); the remote control activation switch is connected to the processing unit (fig. 2, blk 6); when the remote control activation switch is on, the somatosensory remote controller take a current location as an initial location to control the drone ([0049 - 0050]); and when the remote control activation switch is off, the somatosensory remote controller operation ([0049 - 0050]).
(Claim 20): Wang and Zheng teach the control system of claim 7.   Furthermore, Wang also teaches remote controller further comprises a sensing device; the sensing device comprises one or any combination of a pressure sensor (col 27, ln 18), a fingerprint sensor or a temperature sensor; the pressure sensor is configured to obtain a pressure information perceived by the somatosensory remote controller, and send the pressure information to the processing unit so as to form the operation command (col 27, ln 14 - 23); the fingerprint sensor is configured to obtain a fingerprint information of the user, and send the fingerprint information to the processing unit so as to form the operation 4command; and the temperature sensor is configured to obtain a temperature information of an environment in which the somatosensory remote controller stays, and send the temperature information to the processing unit so as to form the operation command.
Allowable Subject Matter
Claims 11 – 12, 26, 35 – 36 and 40 – 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Alex C Dunn/Primary Examiner, Art Unit 3663